Citation Nr: 0127577	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  96-51 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
bimalleolar fracture of the right ankle, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
right ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for a 
disability rating in excess of 20 percent for residuals of a 
bimalleolar fracture of the right ankle, and a disability 
rating in excess of 10 percent for arthritis of the right 
ankle.  The veteran filed a timely appeal to these adverse 
determinations.

The Board notes that during the course of a Travel Board 
Hearing before the undersigned Board Member in September 
2001, the veteran testified that his limp and altered gait 
caused by his right ankle disorder had caused significant low 
back pain, which he often treated with the use of a heating 
pad.  The Board finds that a liberal reading of these 
contentions reasonably raises the issue of entitlement to 
service connection for a low back disorder secondary to the 
veteran's service-connected residuals of a bimalleolar 
fracture of the right ankle.  See Douglas v. Derwinski, 2 
Vet. App. 435, 438-39 (1992).  As this issue has not been 
developed or certified for appellate review, it is hereby 
referred to the RO for appropriate action.








FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's right ankle is ankylosed in plantar flexion 
with an eversion deformity.

3.  An analysis of the degree of ankylosis of the veteran's 
right ankle and the limitation of motion caused by right 
ankle arthritis would involve evaluating the same 
symptomatology twice.

4.  The veteran's right ankle arthritis causes pain and 
swelling.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent rating for the 
veteran's right foot disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.71a, Diagnostic Code 5270 (2001); Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  An rating in excess of 10 percent for the veteran's right 
ankle arthritis is not permitted as it would require 
impermissible pyramiding by compensating the veteran twice 
for the same symptomatology.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.14, 
4.71a, Diagnostic Codes 5003, 5010 (2001); Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA. The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C. § 5103A; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims for an 
increased rating for his residuals of a bimalleolar fracture 
of the right ankle and his arthritis of the right ankle.  The 
Board concludes that discussions as contained in the initial 
rating decision, in the statement of the case, and in the 
supplemental statement of the case, in addition to 
correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his 
increased rating claims.  The Board finds, therefore, that 
such documents are in compliance with the VA's revised notice 
requirements.  The Board concludes that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating issues on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of these issues has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, post-service VA outpatient treatment notes and 
examination reports, and personal statements made by the 
veteran in support of his claim.  When the appellant 
testified before the undersigned Board Member in September 
2001, the appellant and his representative were given notice 
of the evidence necessary to substantiate his claims.  The 
duty to suggest evidence was met at the time of the hearings 
pursuant to 38 C.F.R. § 3.103 (2001).  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims for increased 
ratings.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See generally VCAA; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Evidence relevant to the current level of severity of the 
veteran's right ankle disorder includes the report of a VA 
examination conducted in May 1999.  At that time, the veteran 
reported that he had originally fractured his right ankle in 
1960, and had undergone surgery.  He claimed that his right 
ankle joint had deteriorated over the years, and that it 
currently caused a constant throbbing pain.  He also 
indicated that he had been issued an ankle brace and a cane 
by VA.  

On physical examination, there was no tenderness or swelling 
of the right ankle.  However, the presence of some deformity 
was noted.  On range of motion testing, the examiner 
indicated that the ankle joint was fused, such that no motion 
was possible.  The veteran was observed to walk with a limp 
on the right.  X-rays revealed degenerative changes about the 
ankle joint with minimal joint space narrowing, as well as 
the presence of an orthopedic screw through the distal right 
fibula.  The examiner diagnosed a history of fracture and 
surgery of the right ankle in 1960 with chronic throbbing 
pain and no or very little movement of the right ankle.

The veteran again underwent a VA examination in August 2000.  
At that time, the veteran complained of persistent pain and 
tenderness, which was gradually worsening.  He indicated that 
he was trying to work in car sales, but with a great deal of 
difficulty.  He stated that he had difficulty driving a car, 
and, in fact, drove with his left foot.  He reported that he 
wore a brace on his right ankle and used a cane at all times 
to get around.  He also reported chronic swelling in the knee 
and the entire right lower extremity as a result of his foot 
disorder.  The veteran stated that he had a great deal of 
difficulty with any prolonged standing and walking, and that 
he could not do any climbing, squatting, or crawling because 
of his right leg problems.

On physical examination, the veteran's right leg showed 
swelling and edema below the knee involving the entire leg, 
ankle and foot.  His surgical scars were well-healed.  The 
veteran had generalized tenderness, soreness and pain to 
palpation throughout the entire ankle.  His gait was 
definitely antalgic with a noted limp, and he walked with the 
foot somewhat externally rotated.  He was unable to raise 
over his toes, heels, or squat.  The examiner stated that the 
veteran's right ankle was essentially ankylosed at 25 degrees 
of plantar flexion, and that there was no active motion of 
the ankle at all.  The examiner rendered a diagnosis of 
residual postoperative fracture of the right ankle, with 
ankylosis.  The Board notes that subsequent x-rays, taken 
later that same day, showed markedly advanced to moderate 
degenerative arthritic changes of the right ankle joint.

In September 2001, the veteran testified at a Travel Board 
hearing in Cleveland, Ohio before the undersigned Board 
Member.  At that time, he stated that he experienced constant 
throbbing pain and swelling in the right ankle, which became 
worse during the day as he walked on the foot and moved 
around.  He indicated that he could only walk approximately 1/2 
of a city block before the pain forced him to sit and rest.  
The veteran also stated that his ankle joint was essentially 
fused, allowing for no motion.  He also stated that his ankle 
was fused in an "outward" position, which caused him to 
walk with a shuffle.  He indicated that he always used a cane 
to help keep weight off of his right ankle, and often used an 
ankle brace as well.  He testified that ascending and 
descending steps was very difficult, and that he slept with 
his right foot elevated on a pillow to help reduce the 
swelling somewhat.  He indicated that he was unable to wear 
dress shoes, and had worn soft tennis shoes for the past 2 to 
3 years.  He also stated that he could not perform household 
chores such as mowing the lawn, and could not accompany his 
wife when she engaged in activities that required walking, 
such as going to the mall.  The veteran indicated that he had 
a job at a car dealership, where he used to work as a 
salesman, but that he currently worked at a desk job doing 
paperwork because he could not walk the car lot to sell cars.  
Finally, he stated that he was completely unable to walk 
approximately once or twice per week due to extreme pain and 
swelling.

I.  Residuals of a bimalleolar fracture of the right ankle

The veteran's residuals of a bimalleolar fracture of the 
right ankle has been evaluated as 20 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5270, pursuant to which the severity of ankylosis of the 
ankle is evaluated.  Under this code, a 20 percent rating is 
warranted for ankle ankylosis in plantar flexion at less than 
30 degrees.  A 30 percent rating is warranted for ankle 
ankylosis in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  
Finally, a 40 percent rating is warranted for ankle ankylosis 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.

A review of the evidence detailed above reveals that at the 
time of the most recent VA examination, the veteran's right 
ankle was found to be ankylosed at 25 degrees of plantar 
flexion, facing in an externally rotated position.  While 
such a degree of ankylosis warrants no more than a 20 percent 
rating under DC 5270, the Board observes that a 40 percent 
rating is warranted when there is the presence of an eversion 
deformity.  In this case, as the medical evidence indicates 
that the veteran suffers from an eversion deformity of the 
right foot, a 40 percent rating is for application.  As a 40 
percent rating is the highest rating allowable under DC 5270, 
an increased rating in excess of 40 percent under DC 5270 
must be denied.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
diagnostic codes.  In this regard, the Board notes that all 
other codes which relate to ankle disorders - i.e., DCs 5271, 
5272, 5273, and 5274 - all provide for maximum ratings which 
are less than 40 percent.  Therefore, an analysis under any 
of these codes could not result in an increased rating.  
Similarly, the Board has considered DC 5284, pursuant to 
which the severity of foot injuries which are not 
specifically contemplated by other codes is evaluated.  
However, the Board again observes that since a 40 percent 
rating is the maximum rating permitted under this code, an 
analysis under DC 5284 could not result in an increased 
rating.

The Board acknowledges that the Court has held that, when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 & 
4.45 (2001) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, where the veteran is in receipt of the 
maximum evaluation due to limitation of motion, those 
regulations are not for application.  Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997). 

For the foregoing reasons, the Board finds that a 40 percent 
rating is the appropriate rating for the veteran's residuals 
of a bimalleolar fracture of the right ankle.  The Board 
would point out that its determination of the instant claim 
is based solely upon the provisions of the VA's Schedule for 
Rating Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) (2001) in the 
first instance.  In this appeal, however, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




II.  Arthritis of the right ankle

As the medical evidence also indicates that the veteran 
suffers from arthritis of the right ankle, a 10 percent 
evaluation has been assigned under the provisions of 38 
C.F.R. § 5010, pursuant to which the severity of traumatic 
arthritis is evaluated.  Under DC 5010, arthritis, due to 
trauma and established by x-ray findings, is to be rated as 
degenerative arthritis under DC 5003.  DC 5003, in turn, 
states that arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  However, in this 
case, the Board observes that the limitation of motion of the 
veteran's right ankle - and, indeed, the complete fusion of 
this ankle - has already been compensated by the grant of a 
40 percent rating under DC 5270 for ankle ankylosis.  As 
such, additional compensation for the degree of limitation of 
motion of the right ankle caused by the veteran's right ankle 
arthritis would not be appropriate, since the rule against 
pyramiding of benefits mandates that "the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  38 C.F.R. § 4.14 (2000); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993); see also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) ("The critical element is 
that none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology of the other . . . 
conditions.").  

However, the Board observes that DC 5003 also provides that 
in cases where the limitation of motion of the joint involved 
is not compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
group or group of minor joints affected by limitation of 
motion.  This limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In this case, the 
Board finds that since the rating for the veteran's residuals 
of a bimalleolar fracture of the right ankle under DC 5270 
only took into account the limitation of motion of the 
veteran's ankle, and the everted angle of ankylosis, a 10 
percent rating is warranted for the swelling and pain caused 
by the veteran's right ankle arthritis, since this 
symptomatology does not overlap with that which is 
contemplated by DC 5270.  However, since a rating in excess 
of 10 percent under DC 5010 and/or 5003 would, of necessity, 
involve an evaluation of the severity of the veteran's 
limited ankle motion, rather than the pain and swelling 
caused by the veteran's arthritis, a higher rating for the 
veteran's arthritis of the ankle is not warranted.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's arthritis 
of the right ankle.  The Board would again point out that its 
denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  As 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; Shipwash, 
8 Vet. App. at 227 (1995).


ORDER

An increased disability rating to 40 percent for the 
veteran's residuals of a bimalleolar fracture of the right 
ankle is granted, subject to the controlling regulations 
governing the payment of monetary awards.

A disability rating in excess of 10 percent for the veteran's 
arthritis of the right ankle is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

